internal_revenue_service department of the treasury number release date index number washington dc person to contact rebekah a myers telephone number refer reply to cc dom p si 1-plr-110223-00 date dec legend x y z t d1 d2 d3 this responds to a letter dated date submitted on behalf of x requesting rulings under sec_1362 and sec_1362 of the internal_revenue_code facts y and z a married couple in a community_property_state established t on d1 taxpayer represents that t is a grantor_trust within the meaning of sec_671 through of the code x was incorporated on d2 t held shares in x due to state law restrictions the agreement creating t1 named y as sole trustee of t as the shareholder of x y the sole shareholder of x had intended that x be treated as an s_corporation effective on d2 on d3 y adopted a resolution to that effect although both y and z held an interest in t y signed form_2553 and z did not once executed form_2553 was not timely filed x requests a ruling under sec_1362 that it will be treated as an s_corporation effective on d2 and under sec_1362 waiving the effects of x’s invalid sec_1362 election law and analysis sec_1362 allows a small_business_corporation to elect to be an s_corporation sec_1362 provides the rule regarding when such an election will become effective sec_1362 states in relevant part that if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under sec_1362 however if an s election is made after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed plr-110223-00 sec_1362 provides that an election to be an s_corporation shall be valid only if all persons who are shareholders in such corporation on the day on which the election is made consent to such election sec_1_1362-6 adds that when stock of a corporation is held by a_trust both husband and wife must consent to any election if the husband and wife have a community interest in the trust property sec_1362 allows the secretary to treat a late election as timely and disregard sec_1362 where the election is made after the prescribed date and the secretary determines that there was reasonable_cause for the failure to timely make such election in the present situation x did not timely file its election to be treated as an s_corporation under sec_1362 x has however established reasonable_cause for not making a timely s election and is entitled to relief under sec_1362 had x timely filed the election under sec_1362 it may have been invalid under sec_1362 for lack of z’s signature because z holds a general community interest in t’s property by way of marriage to y conclusions based solely on the facts submitted and the representations made and provided that x otherwise qualifies as an s_corporation we conclude that x will be treated as an s_corporation from d2 within days from the date of this letter x should submit a properly completed form_2553 with the shareholder consents from both y and z and a copy of this letter attached to the relevant service_center except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of this code specifically no opinion is expressed concerning whether x otherwise satisfies the s_corporation eligibility requirements this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being mailed to x sincerely dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
